Citation Nr: 1103045	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder to include 
as secondary to service-connected gunshot wound to the left calf.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1956 to January 
1960.  In addition, the Veteran had numerous 15-day periods of 
active duty for training between November 1975 and November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2009, the Board remanded this matter to the RO for a 
VA examination and opinion.  The RO continued the denial of the 
claim (as reflected in the November 2010 supplemental statement 
of the case (SSOC)) and returned this matter to the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the November 2009 Board remand requested 
that the Veteran be provided with a VA examination and opinion 
addressing the question of whether the Veteran's back disorder is 
at least as likely as not caused by or aggravated by the 
Veteran's service-connected gunshot wound to the left calf.  The 
VA examiner provided the opinion that the Veteran's low back pain 
was not caused by or the result of the self-inflicted gunshot 
wound to the left calf.  The examiner also concluded that "there 
is absolutely no evidence that the left calf self-inflicted 
gunshot wound nexus to the low back."  He also noted that there 
is direct evidence that the onset of a low back disorder was the 
on the job injury in 1979, which is now overlapped with 
senescence and canal stenosis, an age-related phenomenon.  It is 
clear that the examiner provided an opinion with rationale 
regarding the issue of whether the Veteran's service-connected 
gunshot wound of the left calf caused the low back disorder.  
However, the examiner did not specifically address whether the 
gunshot wound to the left calf aggravated the Veteran's low back 
disorder or provide a clear explanation for such opinion.  Thus, 
the Board finds that a remand is necessary in order to develop 
the Veteran's claim in accordance with the Board's previous 
remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the claims folder 
to the VA examiner who conducted the VA 
examination in May 2010 for an opinion.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or more) 
that the Veteran's service-connected 
gunshot wound to the left calf 
aggravated his back disorder.  The 
examiner is requested to include a 
rationale for all conclusions and confirm 
that the claims file was available for 
review.  

2.	If the examiner who conducted the May 
2010 VA examination is unavailable, then 
the Veteran should be provided with a VA 
examination.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
more) that the Veteran's service-
connected gunshot wound to the left calf 
aggravated his back disorder.  The 
examiner should include a rationale for 
his or her conclusions and confirm that 
the claims file was available for review.  

3.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim 
of entitlement to service connection for 
a back disorder, based on a review of the 
entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

